Title: From George Washington to Joseph Palmer, 7 August 1775
From: Washington, George
To: Palmer, Joseph



Sir,
Cambridge Augt 7th 1775.

Your favour of yesterday came duely to my hands—as I did not consider local appointments, as having any operation upon the general one, I had partly engaged (at least in my own mind)

the Office of Quartermaster Genl before your favour was presented to me. In truth Sir, I think it sound policy to bestow Offices indiscriminately among Gentleme⟨n⟩ of the different Governments; for as all bear a proportionable part towards the expence of this War, if no Gentlemen out of these four Governments come in for any share of the appointments, it may be apt to create jealousies which will, in the end, give disgust; for this reason, I would earnestly recomd it to your Board to provide for some of the Volunteers who are come from Philadelphia, with very warm recommendation’s, thô strangers to me.
In respect to the Boats &ca from Salem, I doubt, in the first place, whether they could be brought over by Land—in the Second, I am sure nothing could ever be executed here by Surprize; as I am well convinced that nothing is transacted in our Camp, or Lines, but what is known in Boston in less than 24 hours—indeed, Circumstanced as we are, it is scarce possible to be otherwise, unless we were to stop the Communication between the Country & our Camp & Lines; in which case, we shd render our Supplies of Milk, Vegetables &ca difficult & precarious. We are now building a kind of Floating Battery, when that is done, & the Utility of it discovered, I may possibly apply for Timber to build more, as circumstances shall require. I remain with great esteem Sir Yr Most Hble Servt

Go: Washington

